Order filed March 15, 2012.




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                                NO. 14-12-00255-CV
                                  ____________

     IN RE MANUEL ALFREDO SOSA, QUIPICA, L.L.C., AND QUIMICOS
               PETROLEROS INTEGRADOS, C.A., Relators



                             ORIGINAL PROCEEDING
                               WRIT OF MANDAMUS
                                  270th District Court
                                 Harris County, Texas
                           Trial Court Cause No. 2011-56882



                                     ORDER

      On March 15, 2012, relators, Manuel Alfredo Sosa, Quipica, L.L.C. and Quimicos
Petroleros Integrados, C.A., filed a petition for writ of mandamus. See TEX. GOV'T CODE
ANN. § 22.221. Relators ask this Court to order The Honorable Brett Gamble, Judge of
the 270th District Court, Harris County, Texas, to vacate his order dated February 27,
2012, entered in trial court cause number 2011-56882, styled Manuel Alfredo Sosa,
Quipica, L.L.C., and Quimicos Petroleros Integrados, C.A. v. Honghua America L.L.C.,
NCE Management, L.L.C., and Sichuan Honghua Petroleum Equipment Co., Ltd.
Relators claims the trial court abused its discretion in order the case transferred to Fort
Bend County.      Relators also filed an emergency motion to stay the transfer order.
Subsequently, real parties in interest filed an emergency motion for temporary relief,
requesting a stay from the ongoing arbitration.

       It appears from the facts stated in the petition that relators' request for relief requires
further consideration. Further, it appears the parties will be prejudiced unless immediate
temporary relief is granted. See TEX. R. APP. P. 52.8(b), 52.10.

       We therefore ORDER that all proceedings in trial court cause number 2011-56882,
styled Manuel Alfredo Sosa, Quipica, L.L.C., and Quimicos Petroleros Integrados, C.A. v.
Honghua America L.L.C., NCE Management, L.L.C., and Sichuan Honghua Petroleum
Equipment Co., Ltd. and Case No. 50 198 T 00033 12; Quipica, LLC and Quimicos
Petroleros Integrados, C.A. vs. Honghua America, LLC, Sichuan Honghua Petroleum
Equipment Co., Ltd., NCE Management, LLC, Chuanyou Guanghan Honghua Co., Ltd.,
and New Continental Equipment Co., LTD., be stayed until final decision by this Court of
relators' petition for writ of mandamus, or until further orders of this Court.

       The real parties in interest are requested to file a response to relators' petition for
writ of mandamus on or before March 30, 3012.



                                            PER CURIAM

Panel consists of Justices Frost, Brown, and Christopher.
Do Not Publish.




                                                2